Citation Nr: 0030334	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  00-08 541	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $2,626.17.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs






INTRODUCTION

The veteran had active military service from November 1942 to 
November 1943.  He died in August 1991.  The appellant is the 
veteran's widow.

This appeal arises from a September 1999 waiver decision by 
the Committee on Waivers and Compromises (COWC) at the 
Regional Office (RO) in Roanoke which held that it would not 
violate the principles of equity and good conscience for the 
appellant to be required to repay a benefits-overpayment debt 
in the amount of $4,310.00.  The notice of disagreement was 
received in November 1999.  The statement of the case was 
issued in December 1999.  The appellant's substantive appeal 
was received in February 2000.  Thereafter, in a decision 
dated in July 2000, the RO granted a partial waiver of the 
debt, leaving the appellant still required to repay the 
remaining amount of $2,626.17.


FINDINGS OF FACT

1.  In a decision dated in September 1999, COWC at the RO 
held that it would not violate the principles of equity and 
good conscience for the appellant to be required to repay a 
debt in the amount of $4,310.00; a timely notice of 
disagreement and substantive appeal were subsequently 
received, and the COWC later reduced the amount of the debt 
owed to$2,626.17.  

2.  On November 16, 2000, prior to the promulgation of a 
decision in the appeal, the Board received a statement from 
the appellant, through her representative, indicating her 
desire to withdraw from appellate status the issue of waiver 
of recovery of an overpayment of death pension benefits in 
the amount of $2,626.17, which had been certified to the 
Board for appellate review.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction over the matter at this time.  38 
U.S.C.A. § 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20,200, 
20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2000).  As noted in the Introduction, 
above, a timely notice of disagreement was received to 
initiate an appeal from a September 1999 decision of the RO.  
The appellant perfected her appeal by filing a timely 
substantive appeal, thus conferring upon the Board appellate 
jurisdiction over her appeal.  The issue was then properly 
before the Board.  

However, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2000).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2000).  The 
essential requirement under this regulatory provision is that 
the appellant indicates his or her desire to withdraw the 
appeal in writing.  A review of the record shows that, in a 
statement received from the appellant, through her 
representative, in November 2000, she expressed the desire to 
withdraw from appellate status the issue of waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $2,626.17.  

Having met the requirements of 38 C.F.R. § 20.204 (2000), the 
appellant has effectively removed the issue of waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $2,626.17 from appellate status.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed without prejudice.  38 U.S.C.A. § 7108 (West 
1991).


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 
